10/20/2020 Case     1:20-cv-14677-NLH-KMW       Document
                                      Gmail - Pay.gov          3-1 Filed
                                                      Payment Confirmation:   10/20/20
                                                                            NEW           PageCOURT
                                                                                JERSEY DISTRICT 1 of 1 PageID: 19


                                                                                Tristan Gillespie <gillespie.tristan@gmail.com>



  Pay.gov Payment Confirmation: NEW JERSEY DISTRICT COURT
  do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>                                       Tue, Oct 20, 2020 at 9:32 AM
  Reply-To: finance@njd.uscourts.gov
  To: gillespie.tristan@gmail.com

    Your payment has been successfully processed and the details are below. If you have any questions or you wish to
    cancel this payment, please contact: Finance Department at (609) 989-0468.

      Account Number: 5675938
      Court: NEW JERSEY DISTRICT COURT
      Amount: $400.00
      Tracking Id: BNJDC-11527602
      Approval Code: 020358
      Card Number: ************1615
      Date/Time: 10/20/2020 09:32:07 ET
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=79c60c28d2&view=pt&search=all&permmsgid=msg-f%3A1681077809895281027&simpl=msg-f%3A16810778098…   1/1
